UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2010 Date of reporting period: December 31, 2009 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/09 (Unaudited) U.S. GOVERNMENT AGENCY OBLIGATIONS (23.6%)(a) Yield (%) Maturity date Principal amount Value Bank of America Corp. FDIC guaranteed notes FRN 0.228 2/5/10 $33,650,000 $33,650,000 Bank of America Corp. FDIC guaranteed notes FRN, Ser. BKNT 0.284 9/13/10 28,000,000 28,000,000 Citibank N.A. FDIC guaranteed notes FRN 0.301 9/30/10 19,924,000 19,924,000 Citigroup Funding, Inc. FDIC guaranteed sr. notes FRN, MTN, Ser. D 0.381 7/30/10 31,000,000 31,000,000 Fannie Mae sr. unsec. notes (K) 4.125 5/15/10 16,855,000 17,071,451 Fannie Mae unsec. notes FRN 0.218 2/12/10 19,620,000 19,619,513 Fannie Mae unsec. notes FRN 0.174 7/13/10 40,000,000 39,997,461 Federal Farm Credit Bank FRB 0.425 8/10/10 15,800,000 15,800,000 Federal Farm Credit Bank FRB 0.231 11/26/10 24,000,000 24,000,000 Federal Farm Credit Bank FRB, Ser. 1 0.241 2/28/11 23,000,000 23,000,000 Federal Farm Credit Bank FRB, Ser. 2 0.371 4/27/10 27,800,000 27,798,954 Federal Home Loan Bank unsec. bonds (K) 1.150 4/16/10 22,000,000 22,008,739 Federal Home Loan Bank unsec. bonds (K) 1.050 3/5/10 43,000,000 43,005,315 Federal Home Loan Bank unsec. bonds (K) 0.950 4/1/10 31,350,000 31,350,000 Federal Home Loan Bank unsec. bonds (K) 0.550 6/10/10 24,000,000 23,993,988 Federal Home Loan Bank unsec. bonds (K) 0.440 12/23/10 27,500,000 27,500,000 Federal Home Loan Bank unsec. bonds FRB 0.235 2/19/10 19,435,000 19,433,717 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 0.240 7/9/10 28,000,000 28,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 0.084 11/8/10 20,000,000 20,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 2 0.120 11/19/10 24,300,000 24,292,710 Federal Home Loan Bank unsec. bonds, Ser. 1 (K) 0.800 4/30/10 20,650,000 20,650,000 Freddie Mac unsec. notes FRN 0.242 8/24/10 12,000,000 12,000,000 Freddie Mac unsec. notes FRN 0.219 9/24/10 24,600,000 24,596,424 Freddie Mac unsec. notes FRN 0.184 7/14/10 31,000,000 31,000,000 Total U.S. government agency obligations (cost $607,692,272) COMMERCIAL PAPER (21.8%)(a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.401 2/19/10 $22,000,000 $21,988,022 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.287 11/23/10 30,000,000 30,000,000 Banco Bilbao Vizcaya Argentaria SA/London (Spain) 0.501 1/15/10 25,000,000 24,995,139 Banco Bilbao Vizcaya Argentaria SA/London (Spain) 0.331 5/20/10 30,500,000 30,461,138 BPCE SA (France) 0.270 3/4/10 34,700,000 34,683,865 DnB NOR Bank ASA (Norway) 0.471 2/10/10 30,200,000 30,184,229 Fortis Funding, LLC 0.230 2/8/10 31,000,000 30,992,474 HSBC USA, Inc. 0.240 4/9/10 23,400,000 23,384,712 Intesa Funding, LLC 0.300 6/8/10 28,500,000 28,462,475 MetLife Short Term Funding, LLC 0.280 3/25/10 26,811,000 26,793,692 MetLife Short Term Funding, LLC 0.230 2/18/10 24,000,000 23,992,640 MetLife Short Term Funding, LLC 0.220 1/29/10 1,600,000 1,599,726 Nationwide Building Society (United Kingdom) 0.401 4/5/10 22,000,000 21,977,022 Nationwide Building Society (United Kingdom) 0.320 3/15/10 3,500,000 3,497,729 Nationwide Building Society (United Kingdom) 0.280 4/26/10 26,500,000 26,476,297 Nordea North America, Inc. 0.200 3/8/10 28,000,000 27,989,733 Societe de Prise de Participation de L'Etat (France) 0.240 5/24/10 20,500,000 20,480,457 Societe de Prise de Participation de L'Etat (France) 0.180 2/24/10 24,000,000 23,993,520 Sumitomo Mitsui Banking Corp. (Japan) 0.213 2/17/10 25,000,000 24,993,146 Toyota Credit Canada, Inc. (Canada) 0.250 2/11/10 7,800,000 7,797,779 Toyota Credit Canada, Inc. (Canada) 0.240 3/11/10 24,600,000 24,588,684 Toyota Motor Credit Corp. 0.210 3/8/10 17,900,000 17,893,108 UniCredit Delaware, Inc. 0.245 1/12/10 12,750,000 12,749,046 Westpac Banking Corp. 144A (Australia) 0.632 3/9/10 16,000,000 16,000,000 Yale University 0.300 3/15/10 25,000,000 24,984,792 Total commercial paper (cost $560,959,425) ASSET-BACKED COMMERCIAL PAPER (17.2%)(a) Yield (%) Maturity date Principal amount Value Enterprise Funding Co., LLC 0.230 3/26/10 $18,000,000 $17,990,340 Enterprise Funding Co., LLC 0.200 2/11/10 10,041,000 10,038,713 Fairway Finance, LLC 144A FRN 0.223 3/17/10 49,000,000 49,000,000 FCAR Owner Trust I 0.370 1/29/10 27,000,000 26,992,230 Gotham Funding Corp. 0.230 2/3/10 27,000,000 26,994,307 Gotham Funding Corp. 0.200 1/25/10 15,933,000 15,930,876 Govco, Inc. 0.230 3/22/10 26,000,000 25,986,711 LMA Americas, LLC 0.250 3/1/10 24,000,000 23,990,167 Manhattan Asset Funding Co., LLC 0.300 1/7/10 1,000,000 999,950 Manhattan Asset Funding Co., LLC 0.270 2/8/10 8,500,000 8,497,578 Manhattan Asset Funding Co., LLC 0.260 2/22/10 5,000,000 4,998,122 Manhattan Asset Funding Co., LLC 0.240 1/19/10 7,600,000 7,599,088 Manhattan Asset Funding Co., LLC 0.233 3/10/10 28,200,000 28,187,749 Royal Park Investments Funding Corp. (Belgium) 0.210 3/24/10 26,000,000 25,987,563 Victory Receivables Corp. 0.203 1/13/10 19,009,000 19,007,733 Victory Receivables Corp. 0.200 2/1/10 12,000,000 11,997,933 Victory Receivables Corp. 0.200 1/27/10 20,000,000 19,997,111 Windmill Funding Corp. 0.230 3/19/10 40,000,000 39,980,322 Windmill Funding Corp. 0.210 3/11/10 9,000,000 8,996,377 Working Capital Management Co. 0.370 1/11/10 19,700,000 19,697,975 Working Capital Management Co. 0.350 1/21/10 25,500,000 25,495,042 Yorktown Capital, LLC 0.230 4/21/10 25,000,000 24,982,431 Total asset-backed commercial paper (cost $443,348,318) CERTIFICATES OF DEPOSIT (16.1%)(a) Interest rate (%) Maturity date Principal amount Value Barclays Bank PLC/NY (United Kingdom) 0.432 4/22/10 $31,600,000 $31,600,000 Calyon New York FRN 0.253 4/20/10 27,500,000 27,500,000 Commonwealth Bank of Australia (Australia) 0.330 6/29/10 11,000,000 11,000,273 DnB NOR Bank ASA/New York FRN (Norway) 0.334 10/19/10 26,000,000 26,000,000 HSBC Bank PLC (United Kingdom) 0.310 3/22/10 2,000,000 2,000,265 HSBC Bank PLC (United Kingdom) 0.225 2/12/10 27,000,000 27,000,157 ING Bank NV/London (United Kingdom) 0.360 2/22/10 33,000,000 33,000,000 ING Bank NV/London (United Kingdom) 0.300 4/6/10 18,000,000 18,000,000 Lloyds TSB Bank PLC/New York, NY FRN (M) 0.235 5/6/11 15,500,000 15,500,000 Mitsubishi UFJ Trust & Banking Corp. (Japan) 0.210 1/22/10 25,000,000 25,000,000 National Australia Bank, Ltd. (Australia) 0.200 3/17/10 27,000,000 27,000,000 Rabobank Nederland NV/NY FRN 0.279 5/4/10 20,000,000 20,003,823 Royal Bank of Canada/New York, NY FRN 0.234 11/4/10 25,450,000 25,450,000 Societe Generale (France) 0.260 3/18/10 27,000,000 27,000,000 Societe Generale/London (France) 0.260 4/30/10 25,900,000 25,900,000 Sumitomo Mitsui Banking Corp./New York (Japan) 0.200 2/22/10 1,000,000 1,000,000 Toronto Dominion Bank (Canada) 0.600 1/12/10 27,300,000 27,300,831 Toronto Dominion Bank/NY FRN 0.231 10/29/10 26,215,000 26,215,000 Westpac Banking Corp./NY FRN 0.293 10/21/10 19,000,000 19,000,000 Total certificates of deposit (cost $415,470,349) CORPORATE BONDS AND NOTES (12.3%)(a) Interest rate (%) Maturity date Principal amount Value Bank of America, N.A. sr. unsec. notes FRN Ser. BKN1 0.873 5/12/10 $16,000,000 $16,032,753 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 0.385 12/10/12 15,515,000 15,515,000 Commonwealth Bank of Australia 144A FRN (Australia) (M) 0.282 8/27/14 25,400,000 25,400,000 Commonwealth Bank of Australia unsec. sub. notes, Ser. A (Australia) 8.500 6/1/10 15,000,000 15,496,281 General Electric Capital Corp. sr. unsec. notes FRN, GMTN, Ser. A 0.334 5/10/10 3,500,000 3,500,673 General Electric Capital Corp. sr. unsec. notes FRN, MTN, Ser. A 0.183 3/12/10 22,000,000 22,001,757 International Bank for Reconstruction & Development FRN, MTN, Ser. GDIF (Supra-Nation) 0.228 2/8/10 31,000,000 30,999,917 International Bank for Reconstruction & Development sr. unsec. notes FRN, MTN, Ser. GDIF (Supra-Nation) 0.231 2/1/10 31,000,000 31,000,000 JPMorgan Chase & Co. sr. unsec. notes FRN, MTN, Ser. C 0.569 9/24/10 23,000,000 23,048,368 JPMorgan Chase Bank, N.A. sr. notes FRN, Ser. 1 (M) 0.232 12/21/14 30,800,000 30,800,000 Lloyds Banking Group PLC 144A sr. unsec. unsub. bonds FRB, Ser. EXT (United Kingdom) 0.595 3/5/10 22,815,000 22,815,000 Procter & Gamble International Funding SCA company guaranty sr. unsec. notes FRN, MTN (Luxembourg) 0.525 2/8/10 16,000,000 16,000,000 Procter & Gamble International Funding SCA company guaranty unsec. bonds FRB (Luxembourg) 0.285 5/7/10 7,300,000 7,300,000 Rabobank Nederland NV 144A FRN (Netherlands) (M) 0.273 8/16/14 12,000,000 12,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.653 5/15/14 27,375,000 27,375,000 Westpac Banking Corp. FRN, MTN (Australia) (M) 0.281 8/27/15 18,000,000 18,000,000 Total corporate bonds and notes (cost $317,284,749) REPURCHASE AGREEMENTS (3.6%)(a) Principal amount Value Interest in $110,000,000 joint tri-party repurchase agreement dated December 31, 2009 with Deutsche Bank Securities, Inc. due January 4, 2010 maturity value of $48,001,400 for an effective yield of 0.26% (collateralized by various corporate bonds and notes and various mortgage-backed securities with coupon rates ranging from zero % to 14.55%% and due dates ranging from August 25, 2011 to October 20, 2040, valued at $115,500,000) $48,000,000 $48,000,000 Interest in $80,000,000 joint tri-party repurchase agreement dated December 31, 2009 with JPMorgan Securities, Inc. due January 4, 2010 maturity value of $45,001,062 for an effective yield of 0.21% (collateralized by various corporate bonds and notes with coupon rates ranging from 3.03% to 9.50% and due dates ranging from February 16, 2010 to April 1, 2037, valued at $81,601,748) 45,000,000 45,000,000 Total repurchase agreements (cost $93,000,000) SHORT-TERM INVESTMENT FUND (3.3%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 84,364,368 $84,364,368 Total short-term investment fund (cost $84,364,368) MUNICIPAL BONDS AND NOTES (2.2%)(a) Yield (%) Maturity date Principal amount Value Colorado Housing and Finance Authority VRDN (Single Family Mortgage), Ser. B-1 (M) (K) 0.280 11/1/32 $7,630,000 $7,630,000 (Single Family Mortgage), Ser. B-2 (M) (K) 0.280 11/1/30 9,000,000 9,000,000 (Single Family), Ser. C-2, Class I (M) (K) 0.300 11/1/35 6,640,000 6,640,000 Johns Hopkins University Commercial Paper 0.350 2/12/10 7,611,000 7,611,000 Kansas State Development Finance Authority VRDN (Sisters of Charity), Ser. D (M) (K) 0.230 12/1/31 10,400,000 10,400,000 Maryland State Health & Higher Education Facilities Authority Commercial Paper (John Hopkins University) 0.240 2/12/10 5,000,000 5,000,000 Massachusetts Health and Educational Facilities Authority Commerical Paper (Harvard University) 0.320 6/15/10 10,000,000 10,000,000 Total municipal bonds and notes (cost $56,281,000) TOTAL INVESTMENTS Total investments (cost $2,578,400,481) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes VRDN Variable Rate Demand Notes NOTES (a) Percentages indicated are based on net assets of $2,576,734,052. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $26,840 for the period ended December 31, 2009. During the period ended December 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $595,415,308 and $569,894,377, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (K) The rates shown are the current interest rates at December 31, 2009. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB, FRN and VRDN are the current interest rates at December 31, 2009. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at December 31, 2009 (as a percentage of Portfolio Value): United States 66.2% United Kingdom 7.8 Australia 6.4 France 5.1 Canada 3.4 Supra-Nation 2.4 Norway 2.2 Spain 2.1 Japan 2.0 Belgium 1.0 Luxembourg 0.9 Netherlands 0.5 Total 100.0% Security valuation: The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ $443,348,318 $ Certificates of deposit 415,470,349 Commercial paper 560,959,425 Corporate bonds and notes 317,284,749 Municipal bonds and notes 56,281,000 Repurchase agreements 93,000,000 Short-term investment fund 84,364,368 U.S. Government agency obligations 607,692,272 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 1, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 1, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 1, 2010
